Attorney’s Docket Number: B862.312-0760
Filing Date: 10/29/2019
Claimed Priority Dates: 6/17/2019 (PCT/CN2019/091600)
7/20/2018 (CN 201821161486.7)
Applicant: Long
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 4/18/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Species Restriction
Applicant’s election of the species reading on the protection circuit in figure 2 and the serpentine resistor illustrated in figure 7, in the reply filed on 4/18/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The applicant indicated that claim 1 is generic to all species and that claims 1-4 and 6-18 read on the elected species.  The examiner agrees.  Accordingly, claim 5 is  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (US 2017/0373490).

Regarding claim 1, Zhu (see, e.g., fig. 7B) shows an electrostatic protection circuit comprising:
At least one first transistor MN52
At least one second transistor MP51
An electrostatic protection line GROUND
wherein:

The first transistor MN52 has a gate and a second electrode both connected to the protection line GROUND
A first electrode of the first transistor is connected to a signal line VOUT
The second transistor MP51 has a gate and a second electrode both connected to the signal line VOUT
The second transistor MP51 has a first electrode connected to the protection line GROUND
The resistor R55 is connected in series between a gate and a second electrode of one MN52 of the first and second transistors
Regarding claim 2, Zhu (see, e.g., fig. 7B) shows that the resistor comprising:
A first resistor R55 connected in series between a gate and a second electrode of the first transistor MN52
A second resistor R52 connected in series between a gate and a second electrode of the second transistor MP51
Regarding claim 3, Zhu (see, e.g., fig. 7B) shows:
The first transistor comprising two first transistors MN52, MP52
The second transistor comprising two second transistors MP51, MN51
The resistor comprising first and second resistors R55, R52
wherein:
The first resistor R55 is connected between a gate and a second electrode of one  MN52 of the two first transistors
The second resistor R52 is connected in series between a gate and a second electrode of one MP51 of the two second transistors
Regarding claim 9, Zhu (see, e.g., fig. 7B) shows that the protection line GROUND is a common electrode line.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Baba (US 2019/0346726).

Regarding claims 17 and 18,  Zhu shows most aspects of the instant invention (see, e.g., paragraph 6 above).  He, however, fails to show an array substrate comprising the protection circuit, and a display apparatus comprising the array substrate.  Baba (see, e.g., par. 0005), on the other hand, teaches that having a protection circuit in an array substrate of a display apparatus would prevent static electricity from entering the substrate of the display region.
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to have the protection circuit of Zhu in an array substrate of a display apparatus, as suggested by Baba, to protect the display region of the apparatus from static electricity.
Allowable Subject Matter
Claims 4, 6-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
May 19, 2022